Citation Nr: 0528440	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  99-15 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from July to October 1970, 
and also served in the Army National Guard, including a 
period of active duty for training from January 30, 1977 to 
February 15, 1977.  

This matter came before the Board of Veterans' Appeals 
(Board) from a May 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California that new and material evidence had not been 
received to reopen a previously denied claim of entitlement 
to service connection for schizophrenia.  In January 2001, 
this matter was remanded to the RO, and in April 2001 a 
hearing was held at the RO before the undersigned Veterans 
Law Judge (i.e. a Travel Board hearing).  In June 2003, this 
matter was again remanded to the RO.


FINDINGS OF FACT

1.  In an August 1988 decision, the Board denied a claim of 
service connection for a psychiatric disorder.  This was the 
last disallowance of this claim.  

2.  Evidence added to the record since the August 1988 
decision does not bear directly and substantially upon the 
specific matter under consideration and is not, by itself or 
in connection with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the claim of service connection for schizophrenia.  


CONCLUSIONS OF LAW

1.  An August 1988 Board decision that denied the claim of 
service connection for a psychiatric disorder is a final 
decision.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2005); 
38 C.F.R. § 20.1100 (2004).  

2.  The evidence submitted in support of the attempt to 
reopen the claim of service connection for schizophrenia is 
not new and material, and this claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.156(a) (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA or the Act) and 
implementing regulations modified VA's duties to notify and 
assist claimants; however, this law also provides that VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103, 5103A, 
5107(a) (West 2002 & Supp. 2005); 38 C.F.R. § § 3.159(a)-(c) 
(2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1) (2005).  

Regarding the "new and material evidence" claim listed 
hereinabove, the Board points out that, while the regulations 
implementing the VCAA include a revision of 38 C.F.R. 
§ 3.156, the revised version of 38 C.F.R. § 3.156(a) is only 
applicable to claims filed on or after August 29, 2001.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  As the 
application to reopen the above referenced claim of service 
connection for a psychiatric disorder was received in April 
1999, the version of 3.156(a) in effect prior to August 29, 
2001 is for application.  That notwithstanding, the 
regulations implementing the VCAA do not otherwise create an 
exception to the applicability dates with respect to VA 
notification in cases of claims to reopen a finally decided 
claim.  

In September 2003, the RO sent the veteran a letter that 
informed him of the evidence they would obtain regarding his 
claim of service connection for schizophrenia and what he 
could do to help obtain additional evidence.  This letter 
also essentially requested that he provide any medical 
evidence in his possession that pertained to this claim.  

Unfortunately, the letter informed the veteran of the 
evidence necessary to substantiate a claim of entitlement to 
service connection for schizophrenia as opposed to informing 
him what evidence was necessary to reopen a previously denied 
claim for service connection for this disorder.  While, 
technically, this constitutes insufficient notice, the 
evidence necessary to reopen this particular claim is 
generally similar to evidence needed to establish service 
connection - specifically, evidence that schizophrenia had 
its onset in service.  And, collectively, a July 1999 
statement of the case and October 1999, July 2000, February 
2004, and April 2005 supplemental statements of the case 
advised the veteran of the laws and regulations applicable to 
his application to reopen the previously denied claim of 
service connection for schizophrenia.  As such, the Board 
finds that throughout the appeal period, the veteran was 
adequately notified of the evidence necessary to substantiate 
his claim, and that the deficiency in the September 2003 was 
non-prejudicial.  Cf. Mayfield v. Nicholson, 19 Vet. App. 
103.  
 
The Board finds that the VCAA notice requirements have been 
met, because while the notice provided in September 2003 was 
not given prior to the first agency of original jurisdiction 
(AOJ) adjudication of this claims, the notice was provided by 
the AOJ prior to the most recent adjudication of the claim, 
and, as noted above, the content of the notice combined with 
other notice provided to the veteran collectively complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.  The defect in the timing 
of the full VCAA notice in this case was not prejudicial to 
the veteran.  

With regard to the duty to assist, it is noted that VA and 
private medical records have been obtained and associated 
with the claims folder, including pursuant to Board 
direction.  As noted, the veteran also presented testimony at 
a Travel Board hearing.  The RO obtained the veteran's 
National Guard medical records, and has made numerous 
requests for private medical records identified by the 
veteran, some of which could not be obtained.  In letters to 
the veteran in December 2003 and January 2004, the RO 
informed the veteran that they had not received responses 
from some of the private facilities he identified, and 
stressed that he contact these providers and obtain any 
available records.  There is no indication in the record that 
any attempts were made by the veteran to obtain additional 
records.  

Further, in a May 2004 memorandum, the veteran's 
representative pointed out that a request for records from 
National Personnel Records Center in St. Louis, Missouri 
(NPRC) made in March 2002 did not contain the veteran's 
service number but rather his social security number, and 
that another attempt should be made using his service number.  
The Board notes, however, that it appears that the veteran's 
complete set of service medical records were associated with 
the claims folder in 1974 and that, as noted above, his 
National Guard records are in the claims folder.  
  
The Board finds that VA has complied with the duty to assist 
in this case.  As will be explained below, there is no 
further duty to assist the veteran, as there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  Thus, on appellate review, the Board sees no 
areas in which further development is needed.  Under these 
circumstances, the Board finds that appellate review, at this 
juncture, is appropriate.

Generally, to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active duty or active 
duty for training or, if preexisting active service, was 
aggravated therein.  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred during the veteran's service; and for certain 
chronic diseases, such as psychoses, a presumption of service 
connection arises if such disorders are manifested to a 
degree of 10 percent within one year after separation from 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004). 

In an August 1988 decision, the Board denied the veteran's 
claim of service connection for a psychiatric disorder.  This 
Board decision is a final decision.  See 38 U.S.C.A. § 7104 
(West 2002 & Supp. 2005).  

Final decisions are not subject to revision on the same 
factual basis.  If, however, "new and material" evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  See 38 U.S.C.A. § 5108 
(West 2002 & Supp. 2005).  

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a) (2002); Hodge v. 
West, 155 F.3d 1356 (Fed Cir 1998); see also Evans v. Brown, 
9 Vet. App. 273 (1996).  

In April 1999, the veteran applied to reopen the claim of 
service connection for a psychiatric disorder, schizophrenia.  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of the claim, 
or August 1988.  Evans. 

In denying the veteran's claim of service connection for a 
psychiatric disorder in August 1988, the Board noted that the 
veteran had been diagnosed with, among other things, 
schizophrenia in 1973, but noted that psychiatric 
symptomatology was not documented until some time after he 
separated from service, and the medical evidence did not 
attribute the disorder to the experiences of service.  The 
Board noted that the veteran was discharged from service in 
October 1970 by reason of unsuitability.

Evidence received since the August 1988 decision includes VA 
and private medical records, as well as the veteran's 
testimony provided during the April 2001 Travel Board 
hearing.  

Records from and Ventura County Human Services indicate that 
the veteran presented in October 1982 with a complaint of 
being nervous, and that he had been prescribed medication 
from October 1985 to November 1999.  Records from Ventura 
County Mental Health indicate that the veteran was seen in 
July 1991 and was noted to have a history of mental illness 
dating back to "at least" the mid 1970s.  Records dated in 
March 1997 indicate that he was diagnosed with paranoid 
schizophrenia.  No mention of the veteran's military service 
was made in any of these records.  

Records from Community Memorial Hospital have been associated 
with the claims folder.  A November 1994 ambulatory record 
notes diagnoses of chest pain probably due to anxiety, and 
psychotic mental illness, among other things, and an October 
1995 record indicates that the veteran presented with a 
complaint of weight loss and depression.  

Records from Pacific Shores reflect that the veteran was 
treated and attended group therapy at that facility for major 
depression and anxiety in October, November, and December 
1996.  During this period, he indicated that he had been 
receiving treatment at the Ventura County Mental Health 
facility since 1970, and was treated at "Cam" State 
Hospital in 1969 and/or 1970.  

VA medical records indicate that the veteran was seen in the 
mental health clinic in October and November 1998 at which 
time he related that even though he had a learning disability 
a recruiter falsified his test results and he was accepted 
into service.  He noted that he became extremely nervous and 
unable to function during boot camp and that this led to his 
discharge.  The veteran noted that he was not treated or 
hospitalized during service but began psychiatric treatment 
shortly after his discharge to the present time.

During the April 2001 Travel Board hearing, the veteran 
testified that prior to service he did not have any emotional 
or sleep problems, but that during boot camp he was yelled at 
by a drill instructor and had a nervous breakdown.  He noted 
that he could not sleep at night, and became jumpy and shaky.  
The veteran also testified that a sergeant told him that he 
was going to be sent to Vietnam, which made him more nervous.  
He noted that he was not afforded a special examination while 
in service and was just discharged.  Finally, the veteran 
testified that his psychiatric disability became a little 
worse during his National Guard service.

Records from Ventura County Behavioral Health indicate that 
the veteran was seen there from July 2002 and into 2003.  The 
veteran was consistently diagnosed with paranoid 
schizophrenia during this period.  In December 1993, the 
veteran was evaluated by a social worker and psychiatrist.  A 
history of mental illness dating back to the mid 1970s was 
noted, as was some of the veteran's family and psychiatric 
history.  No mention was made of his military service in 
these records.  

In October and December 2003 the veteran's National Guard 
records were received in the claims folder.  On enlistment 
examination of April 1976, the veteran was found to be 
psychiatrically normal.  During a period of active duty for 
training in February 1977, however, it was apparently 
discovered that he had a history of mental problems which 
included periods of hospitalization.  He was released from 
the guard about a week later, due to not meeting medical 
fitness standards at the time of enlistment.  

In a January 2004 letter from the California Department of 
Mental Heath, it was noted that research revealed that the 
veteran was admitted to Camarillo State Hospital in April 
1973 and that there were no records available from Modesto 
State Hospital which was closed in 1969-1970. 

In a June 2004 statement, the veteran's in-home supportive 
services provider indicated that the veteran told her that 
his problems began in the military.  She related that he was 
accepted into service despite a learning disability and 
stated that he was treated unfairly.  

In a June 2004 statement, Debbie McKinney, M.D. (from Ventura 
County Behavioral Health) indicated that the veteran suffers 
from paranoid schizophrenia and a learning disability, among 
other things, and that he had been receiving treatment since 
the mid 1970s.  Dr. McKinney stated the veteran told her that 
the military recruited him knowing he had significant 
cognitive deficits and then discharged him when his illness 
became apparent, leaving him without support and adequate 
treatment.  Dr. McKinney noted that she has been treating the 
veteran since June 2003, and that while she could speak to 
his current condition, she had no way of knowing if his 
illnesses were exacerbated by his military service.  

The additional medical evidence is new in the sense that that 
it previously was not before agency adjudicators.  The newly 
submitted evidence, however, does not serve to establish that 
the veteran has schizophrenia that was incurred in or is 
otherwise related to his military service.  Indeed, most of 
these records do not discuss the veteran's military service 
at all.  The National Guard records simply indicate that he 
had a history of mental problems prior to enrolling, but do 
not indicate that any such difficulty was exacerbated or 
worsened during this service.  

As noted, records from Pacific Shores indicate that the 
veteran related that he had been treated at the Ventura 
County Mental Health facility since 1970, and was treated at 
a state hospital in 1969 and/or 1970.  If true, and if this 
treatment was for schizophrenia or another psychiatric 
disorder, records of such treatment would certainly be 
relevant, and would possibly, if not probably, constitute new 
and material evidence.  Records of any such treatment, 
however, could not be located.  

The June 2004 statements from the veteran's service provider 
and Dr. McKinney mention the veteran's service, but neither 
offers their own medical opinion as to a relationship between 
the veteran's schizophrenia and his military service.  

Finally, the veteran's statements and testimony to the effect 
that he suffers from schizophrenia that is related to service 
are unsupported lay statements, and even if new, cannot serve 
as a predicate to reopen a previously disallowed claim.  
Moray v. Brown, 5 Vet. App. 211 (1993).  

In sum, the evidentiary record is not material.  It does not 
bear directly and substantially upon the specific matter 
under consideration, i.e., whether the veteran suffers from a 
psychiatric disorder related to service, or whether a 
psychosis was manifested within a year of his service, and 
thus is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  

The additional evidence does not constitute new and material 
evidence sufficient to reopen the veteran's claim of service 
connection for schizophrenia.  


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for schizophrenia, the appeal 
is denied.



	                        
____________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


